 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       BENJAMIN JOSHUA KALLBERG                               Case No. 2:17-CR-00196-RSL-1
10
                            Petitioner,                       ORDER DENYING MOTION
11
                       v.                                     FOR EARLY
12                                                            TERMINATION OF
       UNITED STATES OF AMERICA                               SUPERVISED RELEASE
13
                            Respondent.
14
15         This matter comes before the Court on petitioner Benjamin Joshua Kallberg’s motion for
16 early termination of supervised release, pursuant to 18 U.S.C. § 3583(e)(1). Dkt. #3.
17
           On May 5, 2004, Mr. Kallberg was indicted for Possession with Intent to Distribute
18
     Methylenedioxymethamphetamine (MDMA), in violation of 21 U.S.C. §§ 841(a)(1) and
19
     841(b)(1)(C). He pled guilty to the offense on October 12, 2011, see Dkt. #2-1, and was
20
     sentenced to 97 months imprisonment and three years of supervised release. See Dkt. #2-2. His
21 prison term was later reduced to 78 months. See Dkt. #2-3 at 7. His supervised release term
22
   commenced on February 21, 2017, and is set to expire on February 20, 2020. See Dkt. #1.
23
          A court “may, after considering the factors set forth in [18 U.S.C. § 3553(a)] … terminate
24
   a term of supervised release and discharge the defendant released at any time after the expiration
25
   of one year of supervised release… if it is satisfied that such action is warranted by the conduct
26
   of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e). The Court has
27
28

     ORDER DENYING EARLY TERMINATION - 1
 1 “discretion to consider a wide range of circumstances when determining whether to grant early
 2 termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014).
 3
            The Court is pleased to learn that Mr. Kallberg is doing well under supervised release. It
 4
     appreciates his efforts in securing employment as a Finance Manager at Evergreen Ford Lincoln
 5
     in Issaquah, in reintegrating himself with his family, and in remaining committed to his own
 6
     sobriety. However, Mr. Kallberg’s motion is premature. The Court encourages him to continue
 7
     his excellent behavior, and to re-apply for an early termination after completing two full years of
 8
     supervised release; i.e., at any time after February 20, 2019.
 9
            For the foregoing reasons, petitioner’s motion is DENIED.
10
11
12          DATED this 31st day of October, 2018.
13
14
15                                                     A
                                                       Robert S. Lasnik
16
                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING EARLY TERMINATION - 2
